DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr.  Brian Kaufman on 6/29/2022
The application has been amended as follows: 
In claim 20,
		Line 4, after “disposed” insert – around the semiconductor die and –
		Line 4, change “notch;” to – notch, wherein a surface of the encapsulant being 			coplanar with the active surface; --

Allowable Subject Matter
Claims 14-23, 25-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claims 14 and 33 comprising an encapsulant deposited around the semiconductor die and into the notch with a surface of the encapsulant that is coplanar with the active surface of the semiconductor die; and a fan-in interconnect structure formed over the semiconductor die.
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 20 comprising an encapsulant disposed around the semiconductor die and in the notch, wherein a surface of the encapsulant being coplanar with the active surface and a fan-in interconnect structure contained completely within a footprint of the semiconductor die.
►	Recorded Prior Art fails to disclose or suggest combination structure of semiconductor device as characteristics recited in base claim 26  comprising an encapsulant deposited around the semiconductor die and into the notch with a surface of the encapsulant that is coplanar with the active surface of the semiconductor die; and a fan-in interconnect structure formed over the semiconductor die, wherein the fan-in interconnect structure is contained completely within a footprint of the semiconductor die.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819